Citation Nr: 0025157	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-06 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
secondary to a shell fragment wound of the right thigh.

2.  Whether clear and unmistakable error (CUE) has been 
committed in the rating decision of August 1956 granting the 
veteran service connection for residuals of a shell fragment 
wound injury involving the lateral right thigh, Muscle Group 
XIV with moderate muscle damage.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1951 to 
July 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 and later rating decisions 
by the Department of Veterans Affairs (VA), Buffalo, New 
York, Regional Office (RO).  The May 1997 rating decision 
denied the veteran secondary service connection for a neck 
and a low back disorder.  The veteran's representative, in a 
July 1997 notice of disagreement, and a July 1998 substantive 
appeal, noted that service connection for a neck disorder was 
being claimed solely on a direct basis with injury to the 
neck in service as a result of combat action.  The Board 
construes the representative's statement as withdrawing the 
secondary claim for service connection for a cervical spine 
disorder and, in light of the July 1990 rating decision by 
the RO previously denying the veteran service connection for 
a cervical spine disorder on a direct basis has 
recharacterized the issue as it appears on the title page.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  There is no competent medical evidence or opinion 
suggesting that the veteran has a low back disorder related 
to his service-connected shell fragment wound injury 
residuals.  

3.  The evidence of record associated with the August 1956 
rating decision did not support a finding of a shell fragment 
wound injury to two separate muscle groups or a 
through-and-through wound.  

4.  The August 1956 rating decision was reasonably supported 
by the evidence then of record.  

5.  A claim for service connection for a cervical spine 
disorder was denied by the RO in an unappealed rating action 
dated in July 1990.  The veteran was notified of that 
decision, and did not file a notice of disagreement 
therewith.  

6.  Evidence submitted since the July 1990 rating decision 
includes a statement by a private clinician, which is so 
significant that it must be considered in order to decide 
fully the merits of the claim.  

7.  The veteran's claim for service connection for a cervical 
spine disorder is plausible.  


CONCLUSIONS OF LAW

1.  The claim for secondary service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The August 1956 rating decision by the RO, which granted 
service connection for residuals of a shell fragment wound 
injury to Muscle Group XIV, became a final determination when 
it was not appealed, and it was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 1110, 5107, 7105 (West 1991); 
38 C.F.R. § 3.105(a) (1999).  

3.  The evidence submitted since the July 1990 rating 
decision denying service connection for a cervical spine 
disorder is new and material, and the veteran's claim for a 
cervical spine disorder is reopened.  38 U.S.C.A. §§ 5107, 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

4.  The veteran has submitted a well-grounded claim for 
service connection for a cervical spine disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disorder

Service connection may be granted for disability resulting 
from an injury or disease that was incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Furthermore, certain conditions, including 
arthritis, will be presumed by VA to have been incurred in 
service if there is medical evidence indicating the condition 
was manifested to a compensable degree within one year after 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).  Lastly, 
secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (1999).  

A preliminary determination that must be made in cases 
involving a claim for service connection, however, is whether 
the claim is "well grounded" meaning at least "plausible."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The initial burden of showing that a claim is 
well grounded resides with the veteran and if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" in developing his claim.  See 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 1 Vet. 
App. at 81-82.  

In order for a claim for service connection to be well 
grounded, i.e., plausible, there must be competent evidence 
(lay or medical), as appropriate, of:  (1) Current 
disability; (2) an inservice injury or disease; and (3) a 
nexus between the current disability and the inservice injury 
or disease.  Epps v. Gober, 126 F.3d. 1464, 1486 (1997); see 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In 
addition, when a veteran contends a service-connected 
disability has caused a new disability, he must submit 
competent evidence of a causal relationship between the two 
disorders to establish a well-grounded claim.  Jones (Wayne 
L.) v. Brown, 7 Vet. App. 134 (1994).  If the service medical 
records do not show the claimed disability and there is no 
medical evidence to link a current disability with events in 
service or with a service-connected disability, then the 
claim is not well grounded.  

Factual Background

On VA examination in December 1996, in connection with his 
current claim, the veteran made no complaints referable to 
his low back but noted pain in his hips and right lower 
extremity after walking a short distance.  On physical 
examination, the veteran was able to do a deep knee bend and 
bend forward and touch his toes, as he stood erect.  Straight 
leg raising on the left was satisfactory but, on the right, 
he complained of pain when the extended leg was about 60 
degrees above the horizontal.  An X-ray of the lumbosacral 
spine was interpreted to reveal moderately severe 
degenerative disc disease at L4-5 and L5 - S1.  

On a February 1997 VA examination, the veteran's examiner 
noted that the veteran had been examined by him in December 
1996 and that the veteran currently had complaints of pain in 
his back which he said developed after his separation from 
service.  Examination of the lumbosacral spine revealed 
normal curvature.  There was perhaps an increased amount of 
muscle spasm in the paravertebral areas in the lumbar spine.  
The veteran had low back flexion to 90 degrees and full 
extension.  X-rays of the lumbar spine revealed moderately 
severe disc disease at L4 - L5 and L5 - S1.  The veteran's 
examiner noted that he had reviewed the veteran's claims 
file.  He opined that the veteran's lumbosacral spine 
degenerative disc disease is not related to a 
service-connected shell fragment wound of the right thigh.  



Analysis

The veteran is claiming service connection for a low back 
disorder as secondary to service-connected shell fragment 
wound injury residuals of the right thigh.  However, 
competent medical evidence is required to link the back 
disorder to the established service-connected disability; 
otherwise, the claim is not well grounded.  Jones (Wayne L.), 
supra.  None of the medical evidence on file provides this 
linkage.  The veteran's own statements do not constitute 
medical evidence of causality since, as a layman, he has no 
competence to give a medical opinion or a diagnosis on the 
etiology of the condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The only medical evidence which bears on 
the relationship asserted is the veteran's recent VA 
examination which clearly provides no support for the 
veteran's contentions.  In the absence of competent medical 
evidence of causality, a claim for service connection for a 
back disorder as secondary to the veteran's service-connected 
shell fragment wound residuals of the right thigh injury must 
be denied as not well grounded.  

II.  Whether There is CUE in an August 1956 Rating Decision

Factual Background

The veteran's service medical records show that the veteran 
was wounded in action on July 31, 1952, by enemy mortar fire.  
He sustained a near perforating shell fragment wound of the 
right upper anterolateral thigh.  There was no major artery 
or nerve involvement.  The wound was debrided the same day at 
a MASH facility with a counterincision made in the upper 
anteromedial thigh and multiple fragment bodies were removed.  
Physical examination on arrival at the 141st General Hospital 
on August 4, 1952, revealed a 5- by 2-inch wound of the right 
upper thigh laterally and a 1-inch wound in the medial 
surface.  The wound was sutured on August 6, 1952, and the 
veteran's postoperative course was reported as uneventful.  

On his initial post service VA examination in August 1956, 
the veteran reported that he had suffered a perforating 
gunshot wound on the right side.  Physical examination 
revealed a well-healed scar in the lateral aspect of the 
right thigh, which measured 4 inches in length and 3 1/4 
inches in width.  The scar was adherent to the underlying 
fascia.  There was no evidence of muscle herniation.  On the 
inner aspect of the thigh at the same level in the crural 
region, there was a small scar, which measured 2 inches in 
length and 1/2 inch in width.  The scar was well healed, 
nontender, and free of any incisional hernia.  On general 
examination, this scar was described as a linear scar about 6 
inches long on the anterolateral aspect of the right thigh 
near its upper portion.  Circumference of the upper thigh at 
this level measured one-half inch less than the circumference 
of the opposite side at the same level.  There was no 
restriction of motion and there was good muscle strength in 
the leg of the lower extremity.  

Based on a review of the service medical records and post 
service VA examinations summarized above, the RO by an August 
1956 rating decision granted service connection for shell 
fragment wound injury residuals, lateral right thigh with 
moderate muscle damage and assigned a 10 percent rating based 
on moderate injury to Muscle Group XIV.  The veteran was also 
granted service connection for a shell fragment wound scar on 
the inner right thigh, rated noncompensably disabling.  

Analysis

The veteran has claimed that the August 1956 rating decision 
contains CUE.  The United States Court of Appeals for 
Veterans Claims (Court) has held that for there to be a valid 
claim for CUE, there must have been an error in the prior 
adjudication of the claim.  Expressions of disagreement with 
how the adjudicators weighed or evaluated the facts before 
them are not a sufficient basis for a valid claim.  Newman v. 
Brown, 5 Vet. App. 99 (1993).  In Thompson v. Derwinski, 
1 Vet. App. 251 (1991), it was held that a difference of 
opinion as to the facts or a disagreement with the original 
rating and its interpretation of the facts is not a basis for 
an administrative reversal under 38 C.F.R. § 3.105(a).  
Either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at the time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find the VA committed administrative 
error during the adjudication process.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991); Robie v. Derwinski, 
1 Vet. App. 612, 614-615 (1991).  

Similarly, in order to assert a valid (well-grounded) claim 
of CUE, the claimant must assert more than a disagreement as 
to how the facts were weighed or evaluated.  Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc).  In a November 
1993 synthesis of its own case law, the Court stated:

It was must always be remembered that CUE 
is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ that the results would 
have been manifestly different but for 
the error...[S]imply to claim CUE on the 
basis that previous adjudicators had 
improperly weighed and evaluated the 
evidence can never rise to the stringent 
definition of CUE.  

Fugo v. Brown, 6 Vet. App. 40 (1993), en banc  review denied, 
Fugo v. Brown, 6 Vet. App. 162 (1994).  

With respect to this issue, the appellant, through his 
representative, essentially maintains that his service-
connected shell fragment wound residuals encompass a 
through-and-through wound which affected two distinct muscle 
groups, Muscle Group XIV and Muscle Group  XV.  It is 
therefore contended that the failure of the RO in its 
August 1956 rating action to grant service connection for 
injury to Muscle Groups  XIV and XV and consider the 
principles of combined ratings of muscle injuries in the same 
anatomical segment (as presently codified at 38 C.F.R. 
§ 4.55(a) (1999)) amounts to clear and unmistakable error.  

This regulatory provision as it appeared in the VA Schedule 
for Rating Disabilities (Rating Schedule) in existence in 
1956 provided that muscle injuries in the same anatomical 
region will not be combined, but instead, the rating for the 
major group affected would be elevated from moderate to 
moderately severe, or from moderately severe to severe, 
according to the aggregate impairment of the function of the 
extremity.  See 1945 Schedule For Rating Disabilities, The 
Musculoskeletal System, paragraph 16(1).  It was further 
provided that a through-and-through injury, with muscle 
damage, is always at least a moderate injury, for each group 
of muscles damaged.  Schedule for Rating Disabilities, notes, 
pages 44-45 (1945).  

For the veteran to prevail on the argument advanced in 
support of his claim for CUE in the August 1956 rating 
decision, it must be absolutely clear that the evidence at 
the time of that rating decision depicted damage to other 
than Muscle Group XIV (the anterior thigh group) as a result 
of a through-and-through wound.  This is not the case.  The 
veteran's service medical records described an injury to the 
right upper anterolateral thigh only of a perforating nature.  
VA examination in August 1956 furthermore described injury 
residuals isolated to the right anterolateral thigh.  There 
is no medical record in which damage other than the anterior 
thigh group is identified.  Thus, to infer through a 
hindsight analysis that additional muscle groups were 
involved when in fact no clinical record extant in August 
1956 indicated such was the case would be speculation and 
would constitute a reweighing of evidence in a prior final RO 
rating action.  Under the law governing CUE determinations, 
the Board is not authorized to do so.  

It must also be observed that the medical evidence in August 
1956 made no reference to a through-and-through wound.  The 
wound was described in the service medical records as "near 
perforating."  While a small 2-inch scar was observed on the 
inner aspect of thigh on VA examination in August 1956 
essentially opposite from the veteran's entrance wound, such 
scar was attributable to the surgical removal of the multiple 
fragment bodies in service as opposed to an exit wound from a 
blast injury.  

Under these circumstances, there is no additional muscle 
injury with which to combine the rating established by the RO 
for Muscle Group XIV, so there can be no error in failing to 
apply the principles of combined rating as currently set out 
in 38 C.F.R. § 4.55(a).  Thus, the Board finds that no valid 
claim of CUE as to the August 1956 rating decision has been 
raised and, hence, the claim is not plausible or well 
grounded.  

III.  Whether New and Material Evidence has been Submitted to 
Reopen
a Claim of Service Connection for a Cervical Spine Disorder. 

In a decision dated in July 1990, the RO denied service 
connection for residuals of a neck injury.  Under the 
appropriate laws and regulations, this prior determination 
denying service connection for residuals of a neck injury is 
final and the veteran's claim may not be reopened absent the 
submission of new and material evidence.  In considering 
whether a claim may be reopened, a two-step analysis must be 
performed.  First, the Board must determine whether the 
evidence is new and material.  If, and only if, the Board 
determines that the claimant has produced new and material 
evidence is a claim deemed to have been reopened and the case 
must then be evaluated on the basis of all the evidence both 
new and old.  Manio v. Derwinski, 1 Vet. App.  140, 145 
(1991).  In determining the materiality of the evidence for 
the purposes of reopening a claim, its credibility is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The first step in the two-step analysis noted above, involves 
two questions:  (1) Is the newly presented evidence "new," 
that is, not previously submitted to agency decisionmakers, 
and not cumulative or redundant; and (2) is the newly 
presented evidence "material," that is, does it bear directly 
and substantially upon the specific matter under 
consideration, and is it so significant that it must be 
considered in order to fairly decide the merits of the claim?  

In order to answer these questions, the Board must first 
review the evidence that was before the RO in July 1990 for 
purposes of clarity.  This evidence included the veteran's 
service medical records and post service clinical data 
consisting of reports of a VA examinations afforded the 
veteran in August 1956 and April 1990.

The veteran's service medical records were negative for any 
complaints, findings and/or diagnoses referable to a cervical 
spine disorder.  VA examination in August 1956 noted that the 
veteran's neck was normal.  On VA examination in April 1990, 
the veteran complained of discomfort and pain of a constant 
nature in his neck and cervical area, which he stated he 
started to notice within a year after service.  There were no 
clinical findings referable to the cervical spine.  
Orthopedic examination was essentially confined to evaluation 
of the service-connected right thigh disability.  

Upon its review of the evidence in July 1990, the RO denied 
service connection for a neck condition as not being 
objectively shown.  

In connection with the claim to reopen, filed in May 1996, 
the Board notes that the evidence associated with the record 
includes a report of a January 1991 examination of the 
veteran by Perry T. Shuman, M.D., who reported that an X-ray 
of the veteran's neck had disclosed findings of 
osteoarthritis exacerbated by trauma.  Raymond Walseman, 
D.C., in a May 1995 letter, reported that, after reviewing 
findings and X-rays of the veteran's cervical spine and 
examination, he was of the opinion that the veteran suffers 
from acute exacerbation of chronic cervical strains with 
subluxation at C1, C2 and C4.  He added that, after reviewing 
the case history of past trauma associated with the veteran's 
involvement in the military, he certainly believed that an 
explosion, causing the veteran to be thrown into the air and 
landing on his head, may have been a contributing factor to 
his chronic and reoccurring disability of the neck.  He added 
that demonstration of chronic multiple level degenerative 
disc and cervical spine lesions may be attributed to such a 
compression injury as the veteran describes.  

When examined by VA in December 1996, the veteran said that 
he was told by a chiropractor some years after his separation 
from service that his neck and shoulder complaints may have 
been related to some derangement of the cervical spine when 
he was wounded in the service.  X-rays of the cervical spine 
disclose moderately severe degenerative disc disease at C3-4, 
C4-5, C5-6 and C6-7.  

On VA examination in February 1997, the veteran related that 
he did not have back and/or neck symptoms in service.  He 
said he has been told that there is some problems related to 
the disc and cervical spine.  Physical examination of the 
cervical spine revealed no restriction of motion either in 
hyperextension, hyperflexion or deviation to the left or 
right.  The examiner noted that a review of X-rays reveals 
moderately severe cervical spine degenerative disc disease.  
He added that he had reviewed the veteran's claims file and, 
in his opinion, the veteran's spine complaints and X-ray 
evidence of degenerative disc disease were not service 
related or service aggravated.  

The Board has reviewed the evidence received since the July 
1990 decision and concludes that this evidence is both new 
and material such as to reopen the veteran's claim for 
entitlement to service connection for a cervical spine 
disorder.  This evidence contains clinical findings of 
current cervical spine disability and a statement from a 
medical professional tending to link the veteran's current 
cervical spine degenerative disc disease to events in 
service.  As such, the Board finds that recently submitted 
evidence is not cumulative and is of such significance that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  The RO reopened the veteran's claim 
based on the finding of new and material evidence and the 
Board agrees.  

Having thus determined that new and material evidence has 
been added to the record, the veteran's claim for service 
connection for a cervical spine disorder is reopened.  

Well Groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded.  38 U.S.C.A. § 5107(a); Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  

A well-grounded claim is not necessarily a claim that would 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a);  
Epps v. Gober, 126 F.3d. 1464 (1997); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court 
underlined a three-prong test which established whether a 
claim is well grounded.  The Court stated that, in order for 
a claim to be well grounded, there must be competent evidence 
of a current disability (a medical diagnosis), an incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and a nexus between the inservice injury 
or disease and the current disability (medical evidence).  

Having reviewed the evidence of record particularly the new 
and material evidence, the Board finds that the veteran's 
claim for service connection for a cervical spine disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
In light of the clinical evidence that the veteran has a 
cervical spine disorder and a statement by a competent 
medical professional linking this disorder to an event in 
service as described by this combat veteran and with 
consideration of the provisions of 38 U.S.C.A. § 1154 (West 
1991), the Board finds that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  


ORDER

Service connection for a low back disorder secondary to a 
shell fragment wound of the right thigh is denied as not well 
grounded.  

The claim of CUE in the August 1956 rating action granting 
the veteran service connection for residuals of a shell 
fragment wound injury involving the lateral right thigh is 
denied as not well grounded.  

As new and material evidence has been received, the 
application to reopen the claim of service connection for a 
cervical spine disorder is granted to this extent, and the 
claim is well grounded and subject to the following further 
action.


REMAND

In light of the action taken above, the Board finds 
additional development, including further examination to 
determine the etiology of the veteran's neck disorder, is now 
necessary to fairly adjudicate the veteran's claim.

1.  The RO should take appropriate action 
to contact the veteran to determine if he 
has any additional evidence or arguments 
to present in regard to his claim of 
service connection for a cervical spine 
disorder.  The veteran should be 
requested to submit the names, addresses 
and approximate dates of treatment of all 
health care providers (VA and non-VA) who 
have treated him for his neck complaints, 
including any chiropractic treatment, at 
any time since his discharge from 
service.  

2.  The RO should afford the veteran an 
orthopedic examination to determine the 
nature and etiology of his current 
cervical spine disability.  Any necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The claims folder must be 
made available to the examining physician 
so that pertinent clinical records can be 
studied in detail.  At the conclusion of 
the examination report, the examining 
physician should express an opinion with 
complete rationale as to whether it is as 
least as likely as not that the veteran's 
current neck disabilities are related to 
events in service as described by the 
veteran. 

3.  Then, after any further development 
deemed appropriate, the RO should review 
the veteran's claim.  Information not 
previously considered, including any 
recently received clinical data, should 
be reviewed.  If the benefit sought is 
not granted, the veteran and his 
representative should be afforded a 
supplemental statement of the case and 
the requisite opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if appropriate. 

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this REMAND is to afford the 
veteran due process of law, and to obtain additional, 
clarifying clinical evidence.  

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 



